DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/2/2021 has been entered.
Response to Amendment
	The amendments filed on 8/2/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Wigger on 8/25/2021.
In the Claims:
In Claim 23, please amend “the plurality of connection pads” with --the connection pads--
The following is an examiner’s statement of reasons for allowance:
Morad 1 (US Pub No. 2017/0077343), Murali (US Pub No. 2017/0373211), and Morad 2 (US Pub No. 2014/0124014) are the closest prior art.
Morad 1 et al. teaches a photovoltaic roof module [Fig. 57B, 0194], comprising:

a plurality of strain-relief connectors electrically coupling the plurality of photovoltaic roof tiles in parallel, each strain-relief connector of the plurality of strain-relief connectors [400, Fig. 5D which are supercells 100 connected in electrically parallel, 0271, the 400 is taught as having stress relieving configuration, 0135-0136, Fig. 7A] comprising
an elongated connection member extending in a first direction beneath  a corresponding photovoltaic structure, wherein a number of connection pads are arranged on the corresponding photovoltaic structure along a direction substantially parallel to the elongated connection number [See below and Fig. 8C, 0139, 0266]
Murali et al. teaches interconnects 440 [0035] which can comprise curved wires [curved appendages 460, Fig. 4B, 0041] where the curved wires are taught to provide improved stress relief due to independent flexion and thermal expandability of each appendage [0041].
Morad 2 et al. teaches a metal tab [80, Fig. 4, 0122] connected to a bypass diode 85 disposed in a second direction orthogonal to the first direction, the metal tab is electrically and mechanically connected to an elongated member [Fig. 4].

These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “an elongated connection member vertically offset below and extending in a first direction beneath a corresponding photovoltaic structure” in claim 1.
Therefore; Claims 1-3, 6-10, and 21-23 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726